 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    PAULETTE PERRY,                                   Case No. 2:18-cv-01573-RFB-VCF
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                       Respondents.
16

17          On Aprils 25, 2019, the court appointed Sandra Gillies to represent petitioner. Good

18   cause appearing;

19          IT THEREFORE IS ORDERED that petitioner shall have sixty (60) days from the date of

20   entry of this order to file an amended petition for a writ of habeas corpus.

21          DATED: April 30, 2019.
22                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
23                                                                 United States District Judge
24

25

26

27

28
                                                        1
